Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  May 7, 2014                                                                                           Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  149067




  JOHN GUZMAN,

                 Plaintiff-Appellant,

  v                                                                  SC: 149067
                                                                     COA: 318576
  DEPARTMENT OF CORRECTIONS and
  COOPER STREET CORRECTIONAL
  FACILITY WARDEN,

             Defendants-Appellees.
  ___________________________________

                On order of the Chief Justice, plaintiff-appellant having failed to return a
  copy of the April 11, 2014 order in acceptance of the terms contained within, the Clerk of
  the Court is hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            May 7, 2014
           jam
                                                                                Clerk